IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-11255
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DARRELL DEWAYNE MOSLEY,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:99-CR-52-2-Y
                          --------------------
                              June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Darrell Dewayne Mosley appeals from his conviction by guilty

plea of conspiracy to commit bank fraud.    Mosley contends that

the district court erred by attributing amounts to him that were

not reasonably foreseeable and that the district court erred by

adjusting his offense level for his role as a leader or

organizer.

     The attribution of $295,695.45 to Mosley was not clearly

erroneous.     United States v. Sidhu, 130 F.3d 644, 651 (5th Cir.

1997).   The Presentence Report (PSR) indicated that Mosley


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-11255
                                 -2-

organized and controlled the operations of the schemes resulting

in the losses on which his offense level was based.   The district

court’s finding that Mosley was a leader or an organizer was not

clearly erroneous.   United States v. Watson, 988 F.2d 544, 550

(5th Cir. 1993).   The PSR indicated that Mosley hatched and

oversaw the extensive scheme that formed the basis of his

conviction; that he recruited others to participate; and that at

least 19 other people were involved in the scheme.

     Mosley’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   The appeal

therefore is dismissed.

     APPEAL DISMISSED.    5TH CIR. R. 42.2.